FERRO, J.,
Dissenting
There is competent substantial evidence to support the trial judge’s denial of the appellant’s MOTION TO SUPPRESS. I would affirm.
In this case, it was agreed that the only evidence at the hearing would be the deposition of the arresting officer.
I agree with the majority that there are situations in which “the Court could legally conclude that any reasonable officer would have made the stop . . . without receiving evidence on the issue from the State at the hearing.” I am satisfied that the trial judge was able to adduce from the evidence and argument presented at the hearing that a “reasonable officer would have made the stop.” I would concur with the decision of my colleagues if there were no evidence from which the trial judge could have made a decision, but in this case there was.